Citation Nr: 0813537	
Decision Date: 04/24/08    Archive Date: 05/01/08	

DOCKET NO.  05-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.   

2.  Entitlement to service connection for asbestosis as a 
result of asbestos exposure during service.   

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a chronic heart disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1948 to 
June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to the 
benefits sought.  

A review of the evidence of record reveals that the veteran 
has been in receipt of a permanent and total disability 
rating for pension purposes for many years.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
associating the veteran's bilateral hearing loss to his 
active service.  

2.  There is no competent evidence indicating that any 
currently shown asbestosis is related to the veteran's 
military service many years ago.  

3.  In February 1953 and June 1979 rating decisions, the RO 
denied service connection for heart disease.  Timely appeals 
did not follow notification following either rating decision.  

4.  The evidence received since the June 1979 rating decision 
is cumulative or redundant of evidence previously of record, 
and it does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for chronic heart disease.  


CONCLUSIONS OF LAW

1.  Any current bilateral hearing loss was not incurred in or 
aggravated by active service and the sensorineural type may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

2.  The criteria for service connection for asbestosis are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).  

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for chronic 
heart disease and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with the provisions 
of 38 C.F.R. § 3.159(b)(1).  

In the present case, the requirements of the VCAA have been 
essentially satisfied.  In March 2005, the veteran was 
informed of the evidence necessary to support his claims.  He 
was asked to identify any other evidence or information that 
he believed would support his claims.  He was told that it 
was his responsibility to make sure VA received all requested 
records not in the possession of a Federal department or 
agency.  

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.  

With respect to the application to reopen the claim of 
entitlement to service connection for heart disease, the 
Board observes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision which held that, in the context of a claim 
to reopen, VCAA notice must include an explanation about (1) 
the evidence and information necessary to establish 
entitlement to the underlying claim for the benefits sought; 
and (2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final decision.  See Kent, v. Nicholson, 
20 Vet. App. 1 (2006).  In the instant case, the notice 
letter to the veteran in March 2005 included the criteria for 
reopening a previously denied claim and information 
concerning why the claim was previously denied.  The veteran 
was told that new and material evidence had to raise a 
reasonable possibility of substantiating his claim and he was 
also told that the evidence could not simply be repetitive or 
cumulative of the evidence VA had when the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

With respect to VA's duty to assist, VA and available private 
medical records have been obtained and associated with the 
record.  The veteran was afforded the opportunity to testify 
before the undersigned.  Neither the veteran nor his 
representative has identified any additional outstanding 
evidence or information which could be obtained to support 
his request to reopen his claim for service connection.  The 
Board is unaware of any such outstanding evidence or 
information.  In an October 2007 statement the veteran 
indicated he had no additional information or evidence to 
submit.  He reported that all his medical and treatment 
records were being held at the VA Medical Center in Houston.  
Accordingly, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and its 
implementing regulations.  

Pertinent Legal Criteria with Regard to Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (under any 
applicable presumption period) is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 U.S.C.A. § 3.303(b).  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

The Court has held that for service connection to be awarded 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and what this evidence shows, or fails to show, on 
the claim.  The veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).  

The Board notes that as lay persons, neither the veteran nor 
his representative qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between any current disability and 
the veteran's active service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a lay person is generally not capable 
of opining on matters requiring medical knowledge).  

Bilateral Hearing Loss

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of 
hearing loss.  At the time of separation examination, the 
veteran's hearing was recorded as 15/15 in each ear for both 
whispered and spoken voice.  

The post service medical evidence includes a hospital summary 
report dated in December 1952.  At that time it was stated 
that physical examination was essentially negative in all 
respects.  Subsequent evidence includes report of a VA 
general medical examination in December 1977.  There was no 
complaint or finding indicative of the presence of hearing 
loss.  Likewise, examination by VA in August 1995 was 
negative for an indication of the presence of hearing loss.  

Hearing loss was not first documented until years following 
service discharge.  The post service evidence includes the 
report of a VA audiology examination of the veteran in 
August 2007.  The claims file and the service military 
records were viewed by the examiner.  Notation was made that 
in a case history done in August 2000, the veteran gave an 
onset date of his hearing loss of 1985.  However, at the 
present time, he reported an onset date of 1952.  Current 
examination showed hearing loss bilaterally.  The staff 
audiologist expressed the opinion that the veteran's hearing 
loss was "less likely than not due to any noise exposure 
during service.  

The veteran has not provided any medical opinion in support 
of his claim. Therefore, the only medical opinion of record 
is against the claim.  The Board also notes that the record 
does not support the veteran's claim as there is no evidence 
of the presence or symptomatology outside of the veteran's 
own current assertions.  There is no medical evidence of 
record indicating a causal connection between any current 
hearing loss and the veteran's active service many years ago.  
The absence of records documenting the presence of a disorder 
over a prolonged period of time is a factor for the Board to 
consider in reaching a determination on the claim and weighs 
against the claim.  Maxson v. Gober, 230 F. 3d 1330 (Fed. 
Cir. 2007).  

The Board is aware of the veteran's assertions that he has 
hearing loss attributable to his active service.  However, as 
noted above, he is not competent to provide an opinion as to 
a causal relationship between any current hearing loss and 
his active service, as the evidence does not show that he had 
the requisite knowledge of medical principles that would 
allow him to render opinions regarding matters involving 
medical diagnosis or medical etiology.  See, for example, 
Routen v. Brown, 10 Vet. App. 183 (1997).  

Service Connection for Asbestosis as a Result of Claimed 
Asbestos Exposure

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1 Part VI, 
Paragraph 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in Paragraph 7.21(a), (b), and (c), must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (December 13, 2000).  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1 Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestosis include mining, milling, working in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, and so forth.  
M21-1, Part VI, 7.21(b)(1).  

The relevant factors discussed in the Manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), affirmed, Dyment v. Principi, 287 F. 3d 1377 (Fed. 
Cir. 2002); VAOPGCPREC 4-2000.  

The veteran contends that he has asbestosis caused by his 
exposure to asbestos in service.  He claims that he worked in 
the boiler room while stationed at Fort Chaffee, Arkansas.  
At the hearing on appeal, he testified that he worked as a 
supply clerk in auto maintenance and that his duties included 
handing auto parts which may have contained asbestos to the 
mechanics.  While the veteran has reported possible exposure 
to asbestos during his time in service, it should be noted 
that there is no evidence that confirms that he was actually 
exposed to asbestos products at that time.  Service medical 
records are negative for any diagnosis of the respiratory 
system.  

The post service medical evidence reflects initial 
documentation of the presence of asbestosis did not come 
until 2002, a time many years following service discharge.  
At that time a private physician indicated that X-ray studies 
in March 2002 showed bilateral interstitial fibrotic changes 
consistent with asbestosis in an individual "who has had an 
adequate exposure history and latent period."  No elaboration 
was provided.  

Additional evidence included a November 2002 statement from 
another private physician.  He reported the veteran described 
an infrequent cough over the past 10 years.  The veteran also 
stated he had had wheezing for the past 20 years, primarily 
at night.  It was reported that after service, the veteran 
worked for various refineries and gas companies in the 
Houston area as a general helper.  He also worked as a 
welder, pipe fitter, insulator, and sandblaster.  He removed 
and installed insulation from boilers and furnaces and 
sandblasted pipes and vessels.  He had to load sand into pots 
and helped clean up sand.  He also handled rolls of asbestos 
for fire proofing furnaces and he mixed loose asbestos with 
water.  Further, he wore asbestos gloves and he used asbestos 
blankets.  He worked around a moderate amount of dust on a 
daily basis in poorly ventilated areas.  He rarely wore a 
mask.  He was given the pertinent assessment of asbestosis on 
the basis of chest X-ray abnormalities, pulmonary function 
study findings, occupational exposure history, and physical 
examination findings.  The examiner stated that he had a 
potential latency period of 50 years.  

The aforementioned evidence is not persuasive in attributing 
any current asbestos to the veteran's active service.  As 
noted by the pulmonary medicine specialist in November 2002, 
the veteran's work post service was primarily for various 
refineries and gas companies in positions that involved 
asbestos exposure.  There is no medical opinion of record 
attributing any current asbestosis to the veteran's active 
service years ago.  The evidence of any relationship between 
the veteran's asbestosis and any incident of his service is 
limited to his own statements.  However, as a lay person he 
is not competent to render opinions concerning medical 
causation.  Espiritu, supra.  The competent evidence 
establishes a remote, post service onset of his asbestosis.  
Under the circumstances, the Board concludes that the claim 
for service connection for asbestosis to include as due to 
exposure to asbestos must be denied.  

New and Material Evidence to Reopen a Previously Denied Claim
of Entitlement to Service Connection for Heart Disease

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which  has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, that applies to 
the evidence received after the June 1979 rating decision.  

A review of the record reveals that service connection was 
originally denied for heart disease and hypertension in 
February 1953.  The records review included the service 
medical records and the report of VA hospitalization of the 
veteran in December 1952.  The hospitalization report 
revealed that the veteran stated that he was well until four 
or five months ago when he applied for a job with an oil 
company.  He claimed that on physical examination for the 
employment he was told that he had hypertension and a heart 
murmur.  Examination during hospitalization for evaluation 
purposes included electro cardiac tracings showing some 
evidence of anoxia, particularly in the area of the right 
ventricle.  Otherwise, clinical findings were entirely 
normal.  The veteran was treated symptomatically and had no 
complaints.  All laboratory work was essentially normal.  
Blood pressure taken daily remained normal at all times and 
showed no evidence of any disease process.  The final 
diagnosis was no disease found.  

The veteran was notified of the determination by 
communication dated that same month.  A timely appeal did not 
ensue.  

At the time of the June 1979 decision statements from various 
physicians were considered.  However, they were not 
determined to reveal the presence of heart disease during 
service or for at least the first year following service 
discharge.  Also considered was a statement from an 
individual in March 1979 who indicated that the veteran 
applied and was rejected for employment in the summer of 1952 
because he failed to pass a physical examination.  However, 
the record shows that VA was aware of that when it considered 
the original application for compensation benefits in 1952.  

The current claim to reopen was received in December 2004.  

Evidence added to the record since that time does not contain 
any medical evidence referring to the causal relationship 
between any current heart disease and the veteran's active 
service many years ago.  The veteran provided testimony at a 
hearing before the undersigned, but as noted elsewhere, he is 
not shown to possess the appropriate medical expertise and 
training to competently offer an opinion as to whether his 
current heart disease was incurred in or aggravated by 
service, and that any statements reported to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  In light of the above, the Board concludes that the 
evidence added to the record since the last final 
disallowance in June 1979 does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for heart disease, and is not of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.  Accordingly, none of the 
evidence is new and material for the purpose of reopening the 
claim.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for asbestosis is denied.  

New and material evidence not having been obtained, service 
connection for chronic heart disease remains denied.  


	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


